  Case 3:19-cv-01011-DMS-RBB Document 16 Filed 02/11/21 PageID.95 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Denessa Hazzard
                                                           Civil Action No. 19-cv-01011-DMS-RBB

                                             Plaintiff,
                                      V.
Credit One Bank, N.A.; Does 1 through 5                      JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Defendant’s motion to compel arbitration and dismisses Plaintiff’s claims.




Date:          2/11/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
